DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
For claim 1, the language “a plurality of collecting electrodes having a cylindrical shape and arranged at predetermined intervals in a direction orthogonal to a longitudinal direction of the electrodes” is interpreted as follows:  more than one collecting electrodes having a column shape and positioned adjacent, spaced equally at a distance one to another and the distance extends at a right angle to said electrodes (i.e., the electrodes extend along a vertical axis and the distance along a horizontal axis there between).  Additionally, as provided in par [0021] of the specification as originally filed in this particular case, the language “wherein an equivalent diameter of a cross section of the collecting electrodes” is interpreted as follows:  wherein a diameter of a cross section of the cylindrical shape of the collecting electrodes (i.e., the cross section is a circle).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 5603752).
For claim 1, as interpreted above, Hara discloses an electrostatic precipitator (Fig. 10) comprising a plurality of collecting electrodes (108) having a cylindrical shape and arranged at predetermined intervals in a direction orthogonal to a longitudinal direction of the electrodes (108 in Fig. 10) and a plurality of discharge portions protruding toward the collecting electrodes and arranged in parallel with the orthogonal direction (101a in Fig. 10).  While Hara does not explicitly discuss an equivalent 
For claim 3, the teaching of Hara are relied upon as set forth above and further discloses wherein one and another of the discharge portions (101s) are arranged on opposite sides of the collecting electrodes (108) arranged in the orthogonal direction (in Fig. 10). The phrase “the one and the other of the discharge portions being arranged such that ionic wind flowing from the one discharge portion toward the collecting electrodes does not oppose ionic wind flowing from the other discharge portion toward the collecting electrodes” is functional language that is an intended use or an intended result.  In apparatus, article, and composition claims, intended use language must result in a structural difference to patentably distinguish over the prior art. See MPEP § 2112 and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). Intended use has been continuously held not to be germane in  determining the patentability of the apparatus, In re In re Finsterwalder, 168 USPQ 530 (CCPA 1971). Purpose to which apparatus is Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969). Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). Therefore, the above functional language does not further limit the physical elements of the instant invention. 
For claim 2, the teaching of Hara are relied upon as set forth above.  The opening ratio is considered a result effective variable and discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Therefore, one of ordinary skill in the art would find it obvious to optimize the opening ratio of the collecting electrodes arranged at predetermined intervals from 10% to 70% with a reasonable expectation of success.
For claim 4, the teaching of Hara are relied upon as set forth above and further discloses one and another of the discharge portions are arranged on opposite sides of the collecting electrodes arranged in the orthogonal direction, similarly to claim 3 above.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 20210283621 teaches an electrostatic precipitator comprising a plurality of collecting electrodes having a cylindrical shape .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 26, 2022

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776